July 16, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Pamela Long, Assistant Director Re:DecisionPoint Systems, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed June 19, 2013 File No. 333-186619 Ladies and Gentlemen: On behalf of DecisionPoint Systems, Inc. (the "Company"), please accept this letter as the Company’s response to the comments of the reviewing Staff of the Securities and Exchange Commission (the “Staff”) in connection with the above-referenced filing as set forth in the comment letter of July 2, 2013. Management’s Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources, page 24 1.You state that you are reducing non-essential expenses and completing the integration of certain acquisitions, which is expected to result in cost savings. Please expand your disclosure to explain your plans with regard to cost reduction measures, and the result of such efforts to date. For example, please disclose which expenses you consider non-essential, and how you intend to reduce the corresponding expense amount. Response: The liquidity and capital resources disclosure has been condensed in accordance with the Staff’s comment. Business 61 BroadwayNew York, New York 10006 212-930-9700 212-930-9725 Fax www.srff.com Sales and Marketing Customer Base 2.Please expand your response to prior comment 6 to identify the criteria you used to select theidentified customers. For example, please disclose whether these are current customers, theminimum amount the clients spent on your solutions during recent financial periods, and thesignificance of these customers to your business. Response: The disclosure has been revised to delete all identified customers. Very Truly Yours, /s/Jeff Cahlon 61 BroadwayNew York, New York 10006 212-930-9700 212-930-9725 Fax www.srff.com
